Citation Nr: 0814224	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for tinnitus.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 


FINDING OF FACT

It is at least as likely as not that the veteran's bilateral 
hearing loss and tinnitus began during active service as the 
result of in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, 
bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).     

2.  With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).   




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).      

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
bilateral hearing loss and tinnitus.  Therefore, no further 
development is needed with regard to the veteran's appeal.    


II.  Factual Background

The veteran's service medical records show that in May 1965, 
the veteran underwent an enlistment examination.  At that 
time, he underwent testing by audiometer which showed decibel 
losses of 0, 0, 10, 5, and 0 at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz levels, respectively, of the right ear, and -5, 
0, 10, 10, and 0 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
levels, respectively, of the left ear.  On a separation 
examination in January 1970, decibel losses of the right ear 
of 15, 10, 10, 10, and 15 were shown at the 500, 1,000, 
2,000, 3,000, and 4,000 Hertz levels, respectively, and on 
the left side, decibel losses of 5, 5, 10, 10, and 20 were 
shown at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The examiner noted that the veteran had mild 
high frequency hearing loss of the left ear.       

VA Medical Center (VAMC) outpatient treatment records, dated 
from May to June 2005, show that in June 2005, the veteran 
underwent an audiological evaluation for complaints of 
decreased hearing and tinnitus.  The veteran reported a 
history of military noise exposure which he felt caused his 
hearing loss.  The audiological examination revealed that the 
veteran had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 20, 20, 45, 65, and 80 decibels, respectively, with 
a pure tone average of 52 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 20, 20, 50, 75, and 85 decibels, with a pure tone 
average of 57 decibels.  Speech discrimination percentages 
were 96 percent in his right ear and 92 percent in his left 
ear.  The examiner interpreted the results as showing hearing 
acuity within normal limits through 1,000 Hertz, and mild to 
severe sensorineural hearing loss from 1,500 to 8,000 Hertz, 
bilaterally.  

A VA audiological examination was conducted in July 2005.  At 
that time, the veteran stated that he had served in the 
United States Marine Corps as a helicopter pilot.  He 
reported a history of noise exposure from machine gun fire 
and exhaust from the engines.  There was no significant 
history of occupational or recreational noise noted.  
According to the veteran, he also had tinnitus.  The 
audiological examination revealed that the veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 25, 50, 
70, and 85 decibels, respectively, with a pure tone average 
of 57 decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 20, 25, 50, 
85, and 90 decibels, with a pure tone average of 62 decibels.  
Speech discrimination percentages were 92 percent in his 
right ear and 92 percent in his left ear.  The diagnoses were 
the following: (1) right ear hearing acuity within normal 
limits through 1,000 Hertz, (2) mild to moderate 
sensorineural hearing loss of the right ear at 1,500 to 2,000 
Hertz, (3) severe to profound sensorineural hearing loss of 
the right ear at 3,000 to 8,000 Hertz, (4) left ear hearing 
acuity within normal limits through 1,000 Hertz, and (5) 
moderate to severe sensorineural hearing loss of the left ear 
at 2,000 to 8,000 Hertz.  The examiner noted that he had 
reviewed the veteran's claims file.  According to the 
examiner, an examination dated in March 1970 revealed normal 
hearing acuity in the right ear, and essentially normal 
hearing acuity in the left ear.  Thus, the examiner opined 
that it was more likely that the current hearing loss was not 
the result of events that occurred during the veteran's 
period of military service.  The examiner further noted that 
the veteran's military file failed to reveal any information 
related to tinnitus.  Therefore, the examiner indicated that 
insufficient information was available to render the required 
opinion regarding whether the current tinnitus was related to 
the veteran's period of active service, without resorting to 
speculation.       

After the veteran's July 2005 VA examination, the RO 
determined that the examination was inadequate because the 
examiner did not consider the veteran's exposure to noise due 
to his combat service.  Thus, in October 2005, the veteran 
underwent a VA audiological evaluation which was conducted by 
the same examiner from the veteran's July 2005 VA 
audiological evaluation.  The audiological evaluation 
revealed that the veteran had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 25, 25, 50, 75, and 85 
decibels, respectively, with a pure tone average of 58 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 25, 25, 55, 90, 
and 95 decibels, with a pure tone average of 66 decibels.  
Speech discrimination percentages were 92 percent in his 
right ear and 88 percent in his left ear.  The examiner 
interpreted the results as showing hearing acuity within 
normal limits through 1,000 Hertz, mild sensorineural hearing 
loss at 1,500 Hertz, and moderate to profound sensorineural 
hearing loss at 2,000 to 8,000 Hertz, bilaterally.  The 
examiner noted that the veteran's claims file had been 
reviewed.  An examination, dated in January 1964, revealed 
normal hearing acuity, bilaterally.  The veteran's separation 
examination report, dated in January 1970, revealed normal 
hearing acuity in the right ear and essentially normal 
hearing acuity in the left ear.  Thus, the examiner opined 
that it was more likely that the current hearing loss was not 
related to the veteran's combat service.  The examiner also 
reported that a review of the veteran's military file failed 
to reveal any documentation pertaining to tinnitus.  
Therefore, the examiner noted that insufficient information 
was available to render the requested opinion regarding 
whether there was a link between the veteran's current 
tinnitus and his period of active service, without resorting 
to speculation.      

In June 2006, a hearing was conducted at the RO.  At that 
time, the veteran testified that his current hearing loss and 
tinnitus were related to his period of service, specifically 
to his in-service noise exposure.  

In a private medical statement from W.M., A.C.A., from 
Audibel Hearing, received in September 2006, Mr. M. stated 
that he had recently seen the veteran for his hearing loss.  
Mr. M. indicated that the veteran had a high frequency 
hearing loss, bilaterally, that was typical of patients who 
had been exposed to extreme noise.  According to Mr. M., the 
veteran's acoustic trauma was the cause of his hearing loss 
and constant tinnitus.  Mr. M. reported that he had reviewed 
the veteran's service medical records and VA medical records, 
and that it was his professional opinion that the veteran's 
bilateral hearing loss and tinnitus were as likely as not due 
to the acoustic trauma he experienced during service.       

In a private medical statement from J.A.C., C.C.C.A., Au.D., 
dated in October 2006, the audiologist stated that she had 
recently seen the veteran for a complete audiologic 
evaluation.  The results of the evaluation revealed a mild to 
profound hearing loss in both ears.  The loss was sensory-
neural in nature and was permanent.  The veteran also 
complained of chronic and constant tinnitus.  According to 
the audiologist, tinnitus was commonly associated with 
sensory-neural hearing loss due to hair cell damage.  
Utilizing the Maryland CNC speech discrimination test, the 
veteran demonstrated maximum speech understanding of 44 
percent in the right ear and 36 percent in the left ear.  The 
audiologist noted that the veteran had served in the United 
States Marine Corps from 1965 to 1970.  He served a tour of 
duty in Vietnam where he was exposed to artillery, mortar and 
rocket fire, as well as constant noise exposure from UH34D 
engines and crankshafts.  The audiologist indicated that she 
had reviewed the veteran's service medical records and found 
that his hearing was documented as normal when he entered the 
service.  The veteran demonstrated a high frequency hearing 
loss upon separation from service in the left ear at 6,000 
Hertz and a significant threshold shift at 4,000 Hertz in 
both ears.  Following his discharge, the veteran worked as a 
pilot.  The audiologist stated that based on the veteran's 
noise exposure while in the military and documented high 
frequency hearing loss upon separation from the service, it 
was her opinion that it was at least as likely as not that 
the veteran's hearing loss and tinnitus were caused by or 
contributed to by acoustic trauma or excessive noise exposure 
experienced during his military service.     

A VA audiological examination was conducted in January 2007.  
At that time, the veteran listed military noise exposure as 
machine gun fire, artillery rockets, and helicopter engines 
and transmissions.  Following military discharge, the veteran 
reported that he had worked for 19 years as a civilian 
helicopter pilot where occupational noise exposure included 
helicopter engines.  The veteran noted that he wore hearing 
protection during that employment.  He denied any 
recreational noise exposure.  According to the veteran, he 
also had tinnitus.  The audiological examination revealed 
that the veteran had pure tone air conduction threshold 
levels in the right ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz as follows: 25, 25, 55, 80, and 90 decibels, 
respectively, with a pure tone average of 62.5 decibels.  In 
the left ear for the same frequencies, he had pure tone air 
conduction threshold levels of 25, 25, 60, 95, and 95 
decibels, with a pure tone average of 68.75 decibels.  Speech 
discrimination percentages were 88 percent in his right ear 
and 84 percent in his left ear.  The diagnoses were right ear 
hearing acuity within normal limits through 1,000 Hertz, 
falling to a moderately severe sensorineural hearing loss at 
2,000 Hertz, and severe to profound sensorineural hearing 
loss at 3,000 to 4,000 Hertz; and left ear hearing acuity 
within normal limits through 1,000 Hertz, falling to a 
moderately severe sensorineural hearing loss at 2,000 Hertz, 
and profound sensorineural hearing loss at 3,000 to 4,000 
Hertz.  The examiner stated that he had reviewed the 
veteran's claims file and that a comparison between entrance 
and separation audiometric evaluations revealed no 
significant shift in hearing acuity.  In addition, the 
veteran's separation examination revealed hearing acuity 
within normal limits, bilaterally, in the rating frequencies 
of 500 to 4,000 Hertz.  Therefore, the examiner opined that 
it was not likely that the veteran's current hearing loss was 
due to acoustic trauma from military service.  In regard to 
the veteran's tinnitus, the examiner noted that a review of 
the veteran's claims file revealed no documentation, 
complaint, or diagnosis of tinnitus while the veteran was on 
active duty or on subsequent medical examination completed in 
March 1970 following military discharge.  Therefore, the 
examiner opined that that there was insufficient information 
available to render an opinion as to the etiology of the 
veteran's reported tinnitus without resorting to speculation.       

In December 2007, the RO received a copy of a decision from 
the Social Security Administration (SSA), dated in August 
2001, and copies of the medical records upon which the SSA 
decision was based.  The SSA records include a Disability 
Determination and Transmittal Report, dated in September 
2001.  The SSA Disability Determination and Transmittal 
Report shows that the veteran was awarded Social Security 
disability benefits for coronary artery disease.  


III.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  The United 
States Court of Appeals for Veterans' Claims (Court) has held 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal audiometric testing limits at separation from service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).            


IV.  Analysis

In this case, the veteran maintains that his current 
bilateral hearing loss and tinnitus are related to his period 
of active military service, specifically to his in-service 
noise exposure.  The veteran notes that he served in Vietnam 
as a helicopter pilot and he engaged in combat.  He reports 
that he was exposed to noise from machine gun fire and 
exhaust from the engines.  According to the veteran, 
following his discharge, he developed bilateral hearing loss 
and tinnitus.      

The veteran's service medical records do not show 
audiological test results consistent with hearing loss of 
either ear as defined by 38 C.F.R. § 3.385, or any evidence 
of tinnitus at any time during active duty service.  Although 
in the veteran's January 1970 separation examination, the 
examiner noted that the veteran had mild high frequency 
hearing loss of the left ear, the audiometric examination did 
not reflect the required thresholds for a finding of hearing 
impairment in the left ear under 38 C.F.R. § 3.385.  However, 
even though hearing loss, as defined by 38 C.F.R. § 3.385, is 
not shown in service or at separation from service, service 
connection can be established if medical evidence shows that 
it is actually due to incidents during service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).       

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Marine Corps from May 1965 to February 1970.  
He received the Combat Action Ribbon; Purple Heart; Single 
Mission Air Medal; National Defense Service Medal; and the 
Vietnam Service Medal.  The veteran's Military Occupational 
Specialty (MOS) was as a helicopter pilot.  Accordingly, as 
he engaged in combat with the enemy during the Vietnam War, 
the Board finds that his statements in regard to his noise 
exposure credible and consistent with military service.  
Thus, the Board concludes that the veteran sustained acoustic 
trauma during service.  See 38 U.S.C.A. § 1154(b) (West 
2002).        

In the instant case, it is not in dispute that the veteran 
has current bilateral hearing loss and tinnitus.  In this 
regard, the Board finds that the audiometric findings 
obtained from VA June 2005, July 2005, October 2005, and 
January 2007 audiometric examinations reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385.  In addition, in the aforementioned 
VA examinations, the veteran was diagnosed with tinnitus.  
The question remains whether there is competent evidence of a 
nexus between these current conditions and service, to 
include his exposure to acoustic trauma as a combat 
helicopter pilot.    

The record contains conflicting medical opinions with regard 
to whether the veteran's hearing disability and tinnitus are 
related to service.  In such a circumstance, the Board must 
determine how much weight should attach to each medical 
opinion of record and to provide adequate reasons and bases 
upon its adoption of one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the 
Board may "favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").  

The examiner from the veteran's July and October 2005 VA 
audiological evaluations, and the examiner from the veteran's 
January 2007 VA audiological evaluation, both provided 
opinions that weighed against the alleged nexus.  After 
reviewing the veteran's claims file, the examiners opined 
that because the veteran's service medical records documented 
normal auditory thresholds at entrance and separation, and 
did not show any hearing impairment under 38 C.F.R. § 3.385, 
it was therefore not likely that the veteran's current 
hearing loss was due to acoustic trauma from military 
service.  With respect to the veteran's tinnitus, because the 
veteran's service medical records were negative for any 
complaints or findings of tinnitus, the examiners concluded 
that there was insufficient information available to render 
an opinion as to the etiology of the veteran's reported 
tinnitus without resorting to speculation.  In this regard, 
38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility.  
Thus, this opinion regarding tinnitus neither supports nor 
weighs against the claim.  

In contrast, in the private medical statement dated in 
October 2006, an audiologist opined that it was at least as 
likely as not that the veteran's hearing loss and tinnitus 
were caused by or contributed to by acoustic trauma or 
excessive noise exposure experienced during his military 
service.  The audiologist based her opinion on the veteran's 
claimed noise exposure while he was in the military and on 
the veteran's documented high frequency hearing loss upon his 
separation examination.  The audiologist reported that the 
veteran had high frequency hearing loss upon his separation 
examination in the left ear at 6,000 Hertz.  However, the 
Board observes that 6,000 Hertz is outside of the rating 
frequencies of 500 to 4,000 Hertz, and, as such, while the 
veteran may have had high frequency hearing loss in the left 
ear at 6,000 Hertz upon separation examination, he did not 
have left ear hearing loss for VA purposes at that time.  The 
audiologist did not address this fact in her October 2006 
statement.  Nevertheless, her opinion was only partly based 
on the premise that he had high frequency hearing loss upon 
separation examination; the other basis for her opinion was 
the veteran's claimed in-service noise exposure.  In Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing 
its decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), has reaffirmed that 
in evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Here, 
the history reported by the veteran on examination is not 
contradicted by the record; therefore, the audiologist's 
opinion is competent evidence.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  It is 
also pertinent to note that in another private medical 
opinion, dated in September 2006, Mr. M. concluded that the 
veteran's bilateral hearing loss and tinnitus were as likely 
as not due to the acoustic trauma he experienced during 
service, and, as noted above, such an in-service history of 
exposure to acoustic trauma is not in dispute.      

The Board recognizes that after the veteran's discharge, he 
worked for 19 years as a civilian helicopter pilot where 
occupational noise exposure included helicopter engines.  
However, the veteran has stated that he wore hearing 
protection during that employment.  In addition, in the 
private medical statement from an audiologist, dated in 
October 2006, even though that audiologist noted the 
veteran's post-service employment as a pilot, she still 
related the veteran's current hearing loss and tinnitus to 
his period of military service, specifically to his in-
service acoustic trauma, and not to the post-service 
employment as a helicopter pilot.  Moreover, in the January 
2007 VA audiological evaluation report, while the examiner 
reported that the veteran worked as a helicopter pilot after 
his discharge, he did not link the veteran's bilateral 
hearing loss and tinnitus either to his post-service 
employment as a helicopter pilot or to his period of active 
service.        

The Board is cognizant of the decades that elapsed before a 
hearing loss disability and tinnitus were first shown.  
Indeed, with respect to negative evidence, the Court held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  However, as explained above, 
the veteran currently has a bilateral hearing loss and 
tinnitus and, as he engaged in combat with the enemy during 
the Vietnam War, he sustained acoustic trauma during service.  
He has also provided a credible history of hearing loss and 
tinnitus since service and his lay statements regarding his 
noticing some degree of hearing loss and ringing in his ears 
over the years since service is competent evidence of 
continuity of symptomatology with respect to both claims.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465 (1994).  The record contains 
medical opinions that both support and weigh against the 
contended causal relationship that are in approximate 
equipoise.  Under these circumstances, the Board finds that 
it is at least as likely as not that the veteran's hearing 
loss and tinnitus are linked to in-service exposure to 
excessive noise without ear protection.  With application of 
the doctrine of reasonable doubt, service connection for 
bilateral hearing loss and tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 3.385, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


